Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, In connection with the filing by Rodobo International, Inc. (the "Company") of the Quarterly Report on Form 10-Q for the period ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, as the Chief Executive Officer of the Company, hereby certifies pursuant to 18 U.S.C. Section 1350, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: August 13, 2009 /s/ Yanbin Wang Yanbin Wang Chief Executive Officer (Principal Executive Officer)
